Napton, Judge,
delivered tlie opinion of the court.
This was a suit before the law commissioner, in the nature of an action of replevin, and the property claimed was alleged to be of the value of one hundred and fifty dollars and the damages claimed were fifty dollars. On demurrer the court held the amount claimed exceeded the jurisdiction of the court. The statute gives the court jurisdiction where the value of the property claimed does not exceed one hundred and fifty dollars. (R. 0.1855, p. 1597.) The law regulating the action gives the damages for the detention of the property. It is the value of the property claimed which regulates the jurisdiction and not the damages, which are a mere incident, like interest to a debt. The other judges concur; judgment reversed and remanded.